NUMBER
13-05-456-CV
                         COURT OF
APPEALS
               THIRTEENTH
DISTRICT OF TEXAS
                  CORPUS CHRISTI
- EDINBURG
                                                                                                    

     IN RE:
FAULKNER USA, INC.,  
 
                                                                                                     

   On Petition for Writ of Mandamus
                                                                                                    
   
                             MEMORANDUM OPINION 
     Before Chief Justice Valdez and Justices
Hinojosa and Garza 
                                             Opinion
Per Curiam
 
 
 
 




 
 
 
Relator, Faulkner USA, Inc.,  filed an emergency motion to stay arbitration
and an emergency petition for writ of mandamus in the above cause on July 20,
2005.  Real Party in Interest, Cameron
County, filed its response on the same date. 
The Court, having examined and fully considered the
petition for writ of mandamus and the response, is of the opinion that relator
has not shown itself entitled to the relief sought and that the requests should
be denied.  See Tex. R. App. P. 52.8(a). The emergency
motion to stay arbitration and the petition for writ of mandamus are DENIED. 
 
                                                                                                PER
CURIAM
 
Memorandum Opinion
delivered and filed
this 21st day
of July, 2005.